Citation Nr: 1734612	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  08-34 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a right foot disability, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for a left foot disability, currently rated as 20 percent disabling.

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

6.  Entitlement to an effective date earlier than February 19, 2015 for the grant of special monthly compensation (SMC) based on the need for aid and attendance for his spouse.    
REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to August 1967.  He was awarded a Combat Infantryman's Badge.

These claims come before the Board of Veterans Appeals Board on appeal of November 2007 and March 2009 rating decisions of the Department of Veterans Affairs VA Regional Office (RO) in Louisville Kentucky, which denied entitlement to increased ratings for left and right foot and knee disabilities and for PTSD.

The Veteran testified in support of these claims during a hearing held before the undersigned in September 2010.  A hearing transcript is associated with the record.  

In December 2010, the Board remanded these claims for additional development.

In April 2012, the Veteran wrote that he wanted another hearing before a person who had served in the infantry in Vietnam.  The Board sent him and his representative a letter asking him to clarify whether he wanted another hearing.  In May 2012, the Veteran's representative clarified that the Veteran did not want another hearing.

In a September 2012 decision, the Board remanded the issues of entitlement to an increased ratings for bilateral knee and foot disabilities for further development.

The Board also granted entitlement to a total disability rating based on individual unemployability (TDIU) and denied the claim for an increased rating for PTSD.  He appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 memorandum decision the Court vacated the portion of the September 2012 Board decision that denied the claim for an increased rating for PTSD.  

An October 2012 rating decision implemented the Board's grant of entitlement to a TDIU and assigned an effective date of October 30, 2002.  However, an associated notice letter did not include a date regarding the issuance of the rating decision.  Subsequently, in a rating decision issued in January 2014, the RO reiterated a grant of entitlement to a TDIU, effective October 30, 2002 and also granted Basic eligibility to Dependents' Education Assistance, effective October 30, 2002.  As this represents a full grant of the benefit sought, these matters are no longer on appeal.  

In August 2014, the Board remanded the issue for an increased rating for PTSD in accordance with the February 2014 Court memorandum decision.  


FINDINGS OF FACT

1.  The Veteran's service connected psychiatric disability has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not occupational and social impairment with reduced reliability and productivity.

2.  In February 2016, a necessary VA examination was requested to decide the Veteran's claim for an increased rating for bilateral knee disabilities; in March 2017, the Agency of Original Jurisdiction (AOJ) was informed by the VA Medical Center (VAMC) that the Veteran refused, without good cause, to report to a scheduled examination for his bilateral knee disabilities.

3.  In February 2016, a necessary VA examination was requested to decide the Veteran's claim for an increased rating for bilateral foot disabilities; in March 2017, the AOJ was informed by the VAMC that the Veteran refused, without good cause, to report to a scheduled examination for his bilateral foot disabilities.

4.  The Veteran first submitted his claim for SMC based on the need for regular aid and assistance for his spouse, on February 19, 2015.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3 400 (o), 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The claim for increased rating for a right knee disability is denied as a matter of law on the basis of his failure to report for VA medical examinations.  38 C.F.R. § 3.655 (b) (2016).

3.  The claim for increased rating for a left knee disability is denied as a matter of law on the basis of his failure to report for VA medical examinations.  38 C.F.R. § 3.655 (b) (2016).

4.  The claim for increased rating for a right foot disability is denied as a matter of law on the basis of his failure to report for VA medical examinations.  38 C.F.R. § 3.655 (b) (2016).

5.  The claim for increased rating for a left foot disability is denied as a matter of law on the basis of his failure to report for VA medical examinations.  38 C.F.R. § 3.655 (b) (2016).

6.  The criteria for an effective date earlier than February 19, 2015 for the grant of entitlement to SMC based on the need for regular aid and attendance for the Veteran's spouse have not been met.  38 U.S.C.A. §§ 5101 (a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.102, 3.151, 3.155, 3.159, 3.314, 3.400, (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

The Veteran has appealed the effective date assigned for entitlement to SMC based on aid and attendance of his spouse.  Further notice is not required for such downstream issues.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); VAOPGCPRE 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

Regarding the increased rating claims on appeal, VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In a letter issued in May 2007, prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for an increased rating for his PTSD and bilateral knees.  In a letter issued in November 2008, prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for an increased rating for his bilateral feet.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.   

VA has also satisfied its duty to assist regarding the claims.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's VA and private treatment records, and his own lay statements and argument.  With respect to SSA records, the RO attempted to obtain such records, but was notified that all SSA medical records had been destroyed.  See February 2015 SSA Records Request Response ("The medical records have been destroyed.").  The March 2017 supplemental statements of the case (SSOCs) notified the Veteran that his SSA records were not available because they had been destroyed.  

In a memorandum decision issued in February 2014, the Court found that the Board had failed in its duty to assist the Veteran by failing to respond to his request that the Board obtain records from Dr. Chen of Dr. Chang at the VA Medical Center in Lexington, Kentucky.

Most recently, in August 2014, the Board remanded the issue regarding an increased rating for PTSD in accordance with the February 2014 memorandum decision issued by the Court.  In the decision, the Court found that VA had made no attempts to obtain treatment records from "Dr. Chan or Chang, who was apparently a VA doctor at "Lexington/Cooper Drive.'"  The Board remanded the Veteran's appeal in order for VA to attempt to locate the missing medical records.  In February 2016 correspondence, VA requested clarification as to whether or not treatment he received from Dr. Chan or Chang was from a private provider or was received from the Lexington VAMC.  

The Veteran was advised to complete the enclosed VA Form 21-4142/4142a, Authorization and Consent to Release Information to the Department of Veterans Affairs, so that the AOJ may obtain such treatment records.  The Veteran was also notified that treatment records from Dr. Cooper were not associated with the file as Dr. Cooper charged for copies of such records.  The Veteran was advised to send a copy of Dr. Cooper's records himself.  To date, the Veteran has not provided any further information regarding any private treatment or VA treatment, or a signed release or treatment records for Dr. Chan or Dr. Chang.  The duty to assist is not a one-way street.  If an appellant wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).

Additional VA treatment records were associated with the record in March 2016 and 2017. 

Neither the Veteran nor his representative has identified any relevant records aside from those that that have previously been discussed or are already in evidence.

The Veteran testified before the undersigned in September 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

VA has also made extensive efforts to afford the Veteran adequate VA examinations to assess the severity and of his claimed disabilities.  For his PTSD, the Veteran was afforded VA examinations in June 2006, June 2007, November 2009, February 2011 and March 2016.  Regarding his knees, the Veteran underwent VA examinations in June 2006, June 2007, October 2009, and January 2011.  The Veteran was provided with examinations for his feet in December 2008.  

Due to inadequacies of the examinations of the Veteran's bilateral knees and feet, the Board remanded the claims once again in September 2012 to assess the severity of the Veteran's disabilities.  In February 2016, VA examinations for the Veteran's bilateral knees and feet were scheduled and in March 2017, the VA Medical Center notified the AOJ that he refused to attend his foot and knee examinations.  

The Veteran supplied no reason as to why he was refusing to attend these examinations.  The March 2017 SSOC referenced that the Veteran failed to report for his scheduled examinations as well as the consequences, including a denial of his claims, for not reporting the examinations and providing good cause for not reporting to the scheduled examinations.  

In light of the Veteran's failure to report to the medical examinations requested in February 2016, without explanation, and his explicit request to have the adjudication of his claims handled by the Board without his examination being rescheduled, the Board is convinced that further efforts to schedule the Veteran for a compensation and pension examination addressing his claims would be futile.  The Board accordingly finds that a remand to afford the Veteran additional VA examinations is not required, and VA's duty to assist with respect to obtaining examinations or opinions as to the Veteran's claimed disabilities has been met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Given the February 2016 letter to the Veteran requesting identified treatment records, the association of the Veteran's VA treatment records with the evidentiary record, the Veteran's refusal to report for the knee and feet examinations requested in February 2016, the March 2016 VA PTSD examination, and the subsequent readjudication of the claim in March 2017 based upon all the evidence of record, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

II. PTSD 

A. Legal Criteria

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 US CA § 1155.  Separate diagnostic codes identify the various disabilities. Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4 2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  Although a rating specialist is elected to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are however appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v Mansfield, 21 Vet. App. 505 (2007).
 
The Veteran's service-connected PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  PTSD is rated under the General Rating Formula for Mental Disorders, which provides that: 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

The symptoms listed in the criteria for a 50 percent rating are not intended to serve as an exhaustive list, but as examples of the type of symptomatology that would warrant that evaluation, but without those factors, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, at 442.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned. Id.

In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply in this case as the Veteran's claim was originally certified to the Board in March 2010.  

The DSM-5 removed reference to Global Assessment of Functioning (GAF) scores. However, as the DSM-IV governs the Veteran's claim, such scores are relevant to the evaluation of his adjustment disorder with depressed mood.  A GAF score is another component considered to determine the entire disability picture for the Veteran.  The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)).

An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126 (a). Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

B.  Analysis

In his claim and throughout the pendency of the appeal, the Veteran has asserted that he has had an increase in PTSD symptoms.  See VA treatment records from February 2007; Veteran statements from April 2007 and July 2008.  

The Veteran was afforded a VA PTSD examination in June 2006.  He reported treating PTSD symptoms with medication, but did not participate in psychotherapy.  He changed his medications in February due to increased symptoms, including anhedonia, lethargy, feelings of guilt, poor concentration, and poor sleep.  He denied any psychosis or suicidal thoughts.  The Veteran denied participation or interest in recreational or social activities.  He continued to live with his fiancé since 1994 and reported the relationship as okay except with occasional arguments.  The examiner commented that the Veteran was vague in his description of symptoms. 

Mental status examination showed that the Veteran presented an appropriate appearance.  His psychomotor activity was tense, his speech was hesitant, he was cooperative towards the examiner, and his mood was anxious, expansive, depressed, and fearful.  The examiner observed a constricted and anxious affect.  He was oriented to person, time, and place.  His thought process was unremarkable.  The Veteran demonstrated some memory impairment, but did not show any psychosis, delusions, or suicidal or homicidal ideation.  He did exhibit sleep impairment.  He did not have inappropriate behavior, obsessive/ritualistic behaviors, or panic attacks.  He had good impulse control.  He appeared to be mildly depressed due to social situations and was not motivated.  The examiner noted that the Veteran was unemployed due to his severe arthritis and that his psychiatric problems did not affect his employability.  

The examiner diagnosed PTSD and assigned a GAF of 55.  He commented that the PTSD symptoms were not affecting the Veteran's daily life, family life, and social life.  He believed the Veteran had anxiety from a recent lawsuit.  The examiner described the Veteran's mood symptoms as very mild and intermittent and appeared more of anxiety.  His PTSD symptoms were also described as mild to moderate in severity and not continuous.  The examiner opined that the Veteran's PTSD symptoms were productive of transient or mild decreases in work efficiency or ability.  The examiner explained that it was possible that the Veteran's PTSD symptoms might affect his concentration and efficiency of his work, but should not prohibit him from sedentary or physical tasks.  

VA primary care treatment records from November 2006 and January 2007 show that the Veteran continued to have occasional depressive symptoms.  He denied any homicidal or suicidal ideations. 

In February 2007, the Veteran had a VA mental health clinic (MH) consultation. He complained of nightmares, lethargy, and nervousness.  He believed his symptoms had increased due to being threatened with litigation over accusations of assault.  He expressed anger over attorney fees involved in the dispute.  Mental status examination showed an appropriate appearance and good communication skills without any evidence of an overt thought disorder.  However, he exhibited a nervous demeanor with a mildly anxious mood.  No unsafe or impulsive behavior was displayed, and the Veteran denied homicidal or suicidal ideations.  The examiner diagnosed PTSD and assigned a GAF score of 56. 

In April 2007, the Veteran returned to the VA MHC.  He described his mood as "ok" and reported occasional sleep disturbances.  He denied any memory complaints or any other recent change in symptoms.  Mental status examination was similar to February 2007 with some memory impairment demonstrated.  The examiner diagnosed PTSD and raised the GAF score to 60.  She commented that the Veteran was unable to articulate his history of symptoms and had some memory impairment.  However, no gross neurological symptoms were observed. 

In his April 2007 claim, the Veteran reported that his PTSD symptoms had increased.

VA reexamined the Veteran for PTSD in June 2007.  The examiner reviewed the claims folder and interviewed the Veteran.  He reported taking anti-depressant medication, but did not participate in psychotherapy.  He did not participate in any recreational activities and limited his social contacts to his significant other, brother, and two other friends that were Veterans.  According to the Veteran, his only outings were going to the store once in a while.  He appeared unmotivated to make changes in his life.  

During mental status examination, the examiner observed the Veteran to have an appropriate appearance, cooperative attitude, and normal speech.  However, she noted an anxious mood and a short attention span.  She deemed the Veteran's thought process and content to be unremarkable.  He was oriented to person, time, and place.  Hallucinations or delusions were not present, nor was there any homicidal or suicidal ideation.  

The Veteran did not exhibit inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or episodes of violence.  The examiner noted reports of sleep disturbances with sporadic awakening.  He had poor socialization with others, isolated himself, and felt detached from others.  He was not motivated to pursue any recreation.  She assessed the Veteran's memory as mildly impaired and described the Veteran as being confused, rather than having any severe memory impairment.   The examiner found that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning. 

The examiner diagnosed PTSD and assigned a GAF of 63.  She noted that the Veteran had reported some increase in symptoms, but did not provide any reports of a severe escalation. 

VA treatment records, dated in October 2007, show that the Veteran reported improvement in depression, anxiety, and nervous symptoms with medication. However, he continued to have sleep problems.  Mental status examination was unchanged from his prior reports.  The examiner diagnosed PTSD and depressive disorder.  He ruled out a cognitive disorder.  A GAF score of 60 was maintained.

In November 2007, the Veteran reported that he continued to have intrusive thoughts and nightmares about Vietnam.

In his January 2008 notice of disagreement (NOD), the Veteran reported that he had nightmares even with medication.  He had bad memories of Vietnam and anxiety.  

VA treatment records from February 2008 show that the Veteran did not present additional psychiatric complaints during a medication management visit.  The examiner continued the current psychotropic medication and encouraged the Veteran to seek individual psychotherapy. 

In July 2008, the Veteran stated that his PTSD had increased in severity. 

A VA primary care clinic note from September 2008 shows that the Veteran's PTSD was assessed as stable. 

VA treatment records, dated in January 2009, reflect that the Veteran continued to have mood and sleeping disorders.  Mental examination was normal with the exception of tangential thought processes.  The examiner continued the GAF assessment of 60.  VA treatment records from April and August 2009 included similar findings. 

VA treatment records from November 2009 suggest a slight increase in symptoms. The Veteran reported having a poorer mood than on past visits.  He noted that he had become more irritable with his wife.  He had ruminations over the assault charges.  He denied suicidal or homicidal ideation and psychotic thoughts.  The examiner lowered his GAF to 55. 

In November 2009, the Veteran was reexamined by VA for PTSD.  He reported that PTSD symptoms had increased, but could not provide further details.  He continued to ruminate over the assault charge filed against him several years ago.  He became tearful in his recollection of the incident.  He also described having marital difficulties and anhedonia. 

He had been divorced twice but was married to his current spouse for one and a half years.  He also spent time with a brother who lived with them.  He mentioned a few friends, but reported spending less time with them.  He remained in an honor guard but was less active than previously.  He did not do as much as previously because he "didn't feel like it" and had physical limitations.

Mental status examination showed the Veteran to present an appropriate appearance and demonstrate good communication capabilities.  However, the examiner observed some periods of lability and an agitated and depressed mood.  He was oriented to person, time, and place.  His thought process was described as rambling and thought content consisted of ruminations.  The Veteran had difficulty concentrating and sleep disturbances.  No overt psychotic symptoms were found; he did not exhibit delusions or hallucinations.  However, the Veteran expressed passive violent ideation towards the individual who charged him with assault.  He denied suicidal ideations.  He did not exhibit inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or episodes of violence.  The examiner assessed the Veteran's impulse control as fair.  She also commented that the Veteran had a mild memory disorder. 

The examiner diagnosed PTSD and assigned a GAF of 62.  She explained that the Veteran reported increased symptoms only in the context of the prior altercation and there were no reports of additional symptoms.  She added that the primary impact of Veteran's symptoms was within the domain of interpersonal relationships.  He reported difficulties with his current wife who described him as more irritable with herself and others and he also socially isolated himself.  The examiner reported that the majority of problems the Veteran discussed and were documented stemmed from his physical ailments.  She also believed that PTSD did not affect the Veteran's employment capabilities.  She noted that he had retired in 1997 due to medical problems.  She added that the Veteran also experienced some diminished quality of life due to his symptoms particularly the anxiety and problems with concentration.  

She described the Veteran's PTSD signs and symptoms as transient or mild and decreased work efficiency and ability to perform occupational tasks only during a period of significant stress.  She explained that Veteran's PTSD symptoms were not severe enough to interfere with occupational functioning although during periods of increased stress he may have decreased efficiency particularly due to his lack of concentration.  The examiner added that the Veteran experienced some mild impact on his social functioning due to his symptoms of anger/irritability detachment and isolation.  Overall, she did not believe the Veteran's PTSD symptoms had changed since the last VA examination. 

In December 2009, the Veteran reported that he had been attacked while assisting at a military funeral several years ago.  The judge involved in the matter advised him to stay away from the plaintiff.  He was very upset over the incident.  Currently he had nightmares, marital difficulties related to his increased irritability, stomach problems, and socially isolative behavior. 

VA treatment records, dated in February 2010, reflected that the Veteran had mood, sleep, and anxiety problems.  He expressed frustration over applying for increased VA benefits.  He continued to refuse psychotherapy.  Overall, he believed his symptoms were about the same.  Mental status examination did not reveal any new symptoms.  The examiner diagnosed PTSD and depression.  She assigned a GAF score of 55.  She continued his medication and advised him to consider psychotherapy.  She noted his memory problems may need to be readdressed in the future.  VA treatment records from June and September 2010 reflected similar findings. 

In August 2010, the Veteran's wife reported that she was concerned over his sleep disturbances.  He would often wake her when he started yelling and moving in his dreams.  He informed her that he often had dreams about Vietnam. 

At the hearing in September 2010, the Veteran stated that he avoided crowds or social activities.  Although he had been recommended for psychotherapy, he had no interested in sharing his thoughts or experiences about Vietnam with anyone.  He continued to have noticeable difficulties over the assault charge.  It prevented him from participating in honor guard activities.  He currently had nightmares and believed his sleep difficulties were increasing. 

VA reexamined the Veteran in February 2011 for PTSD.  He reported that he continued to have sleep disturbances, anhedonia, irritability, and depressed mood. The examiner commented that he could not cite specific examples of increased psychiatric symptoms.  He continued to ruminate over the prior assault accusations. There had been no change in his marital and family relationships.  He reported a loss of interest in activities.  The examiner stated that his current reports did not reflect any increase from his baseline symptoms.

Mental status examination showed the Veteran to be appropriately dressed and have good communication abilities.  His affect was appropriate and full.  He displayed an anxious mood and short attention span.  His orientation was intact to person and place, but not to time.  The examiner noted that the Veteran was correct on the month and year, but could not identify the date; he was two days off.  His thought process included a paucity of ideas.  

There was no evidence of delusions, hallucinations, obsessive/ritualistic behavior, panic attacks or suicidal or homicidal thoughts.  The examiner noted that the Veteran has sleep impairment.  He reported not sleeping well and continued to dream about the war.  The extent of impulse control was good.  The examiner stated that the Veteran was able to maintain minimum personal hygiene and capable of managing your financial affairs.  She believed that he had mild memory impairment. 

The examiner diagnosed PTSD and a depressive disorder.  She assigned a GAF of 60 and commented that there had not been any substantive change in the Veteran's PTSD symptomatology.  She opined that there was not total occupational impairment, nor reduced reliability and productivity due to PTSD symptoms.  She opined that the current PTSD symptoms were productive of occasional decreases in work efficiency and intermittent inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and conversation normal).   The examiner added that the Veteran had intrusive memories and emotional liability associated with memories of Vietnam, sleep impairment contributing to lack of energy during the day, limited social involvement, and anhedonia.  The examiner stated that the Veteran's functional status and symptoms were comparable to his functional status and symptoms at the time of the last examination.  

VA treatment records from May 2011 show that the Veteran's PTSD symptoms were stable.  However, notes from October 2011 suggest an increase in his depression.  The examiner recommended an augmentation to his medication. Mental status examination did not reveal new symptoms, and the examiner maintained a GAF of 60. 

VA treatment records, dated in January 2012, show that the Veteran had slight improvement in his sleep with his new medication.  He described having down moods, but acknowledged having occasional good days.  He denied any suicidal ideation, and the examiner determined his suicide risk to be low.  Mental status examination did not show any additional symptoms.  The examiner diagnosed PTSD and depressive disorder and assigned a GAF of 60. 

In May 2012, the Veteran's representative asserted that the February 2011 VA PTSD examination report is suggestive of PTSD symptoms approximating at least a 50 percent disability rating.  She noted that a VA examiner's report characterized the Veteran as being anxious and despotic.  She also cited his reports of a depressed mood and dreams about the war. 

In a separate May 2012 statement, the Veteran explained that the medications masked his PTSD symptoms and he would have increased difficulties without them. He relied on his wife to maintain his appearance.  He stated that "I don't think I will do harm to myself, but I really don't know, I dreamt about it awhile back but I thought it was not important."  He also reported that there were one or two persons he would like "to get even with."  His wife reported that she typed the letter for the Veteran.  She added that he had sleep disturbances. 

VA treatment records from May 2012 reflected that the Veteran continued to be assessed as having a GAF of 60.  He was upset over his recent denial for an increased PTSD rating.  In support of his claim, his treating psychiatric summarized his endorsement of the following symptoms: nightmares twice a week, hypervigilant behavior, insomnia, anhedonia, flashbacks once a week, emotional numbness, and irritability. 

In June 2012, the Veteran's treating physician drafted a letter in support of his claim.  He reported that the Veteran was under a lot of current psychosocial and emotional distress.  He described the Veteran as having continued sleep problems and a "really bad" mood.

A VA MH note, dated in April 2013, showed that the Veteran still had complaints of having sleep difficulties.  He also endorsed nightmares.  He reported his wife's health as a big stressor.  He denied suicidal thinking or plans.  On mental status examination, he was alert and oriented.  He had good eye contact.  His speech was regular in rate, rhythm, and volume.  His mood was depressed and his affect was constricted.  His thought process and thought content were intact, logical and goal directed.  He denied current active suicidal ideations, homicidal ideations, auditory hallucinations, visual hallucination, delusions or manic symptoms.  He was assigned a GAF of 60.  

An August 2014 MH note showed that on examination, the Veteran was pleasant, cooperative, and in a good mood.  He stated that things were going well.  He denied any acute bouts of depression or anxiety as well as any suicidal or homicidal ideations.  He was assigned a GAF score of 70.  On March 2015, VA MH note, the Veteran reported that his sleep was worse and that he had occasional nightmares.  He denied depression or anxiety.  He was assigned a GAF score of 70.  In September 2015, the Veteran had current complaints of mood changes, insomnia, irritability, depression, unusual thoughts, flashbacks, and loss of interest.  A mental status examination revealed that his mood was dysthymic.  He was in no acute distress; was oriented to person, time, and place; was cooperative and calm; his speech was normal; his affect was congruent to mood; his thought process was organized; his thought content was appropriate, he denied delusions, hallucinations, or suicidal or homicidal ideations; and his memory was normal and attention/concentration preserved.  His judgment was normal and his insight showed awareness of self and problems.  He was assigned a GAF score of 65.  

On March 2016 VA PTSD disability benefits questionnaire (DBQ), the examiner described the Veteran's PTSD as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he remained married to his current wife of eight years and described their marriage as okay.  He stated that his wife described him as argumentative.  His last living brother had passed away but he still had a few friends "here and there."  He did not travel or vacationed and stayed at home.  He no longer had any hobbies or interests.  He may go shopping once in a while, but could not keep up with his wife because of feet and knee pain.  He reported that he forgot, "little things," such as forgetting to get something while shopping at a store.  He had decreased motivation to do things and described his energy level as "not too good."  He had anxiety.  Behavioral observations revealed that he was He was oriented to all spheres.  His speech was normal in rate and rhythm.  His appearance and hygiene were adequate. His mood was pleasant with congruent affect, although he was noted to become tearful at times during the examination.  His thought processes were linear and there was no evidence of a thought disorder.  He denied any current suicidal ideation and/or homicidal ideation, plans or intent.  His attention and concentration appeared intact.  His intelligence was estimated to be in the average range.

Overall, the examiner found that the Veteran appeared to function with mild to moderate range impairment, with occasional decrease in work efficiency.  The examiner stated that compared to his previous examination in August 2012, in which he was rated in the severe range, the Veteran was currently endorsing significantly less PTSD symptomatology, which was more accurately described as being in the mild to moderate range and more closely aligned to his current rating.

The examiner added that the Veteran should be commended for continuing to actively engage in his Mental Health treatment, for maintaining his marital relationship, for not abusing any substances and for not having any legal issues since his previous examination.  Per the Veteran's report, a good deal of his issues were related to his physical health issues.  He also mentioned that he has had some psychosocial stressors since his previous examination, including the death of his brother, the death of a close friend and finding out that another friend had been diagnosed with Cancer. 

Collectively, the above-described evidence reflects that throughout the period under consideration, the Veteran's psychiatric symptoms have not been shown to be of the type, extent, frequency or severity as the symptoms expressed in the rating schedule to support a 50 percent evaluation.  The evidence does not show that the Veteran exhibited a flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  

More specifically, the treatment records as well as the June 2006, June 2007, November 2009, and March 2016 VA examinations show that his judgment and insight intact.  His speech was normal tone.  He denied panic attacks.  He was oriented to person and place and he did not have hallucinations or delusions.  He exhibited only mild memory impairment.  

The Board has considered the Veteran's reports of limited friends and marital problems/separation, as well as documentation of hesitant speech, disturbances in motivation and mood, constricted and anxious affect, impaired thought process and content, identifying the wrong date with the correct month and year, and memory impairment; however, such symptoms were considered during the respective VA examinations and were found to be productive of no worse than occupational and social impairment with an occasional decrease in work efficiency and intermittent inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  More specifically, on June 2006 VA examination, his speech was hesitant and his mood was anxious, expansive, depressed, and fearful.  The examiner observed a constricted and anxious affect.  

The Veteran was not motivated.  The examiner described the Veteran's mood symptoms as very mild and intermittent.  Even considering these symptoms, the examiner opined that the Veteran's PTSD symptoms were productive of transient or mild decreases in work efficiency or ability.  On June 2007 VA examination, the Veteran appeared unmotivated to make changes in his life.  He exhibited an anxious mood.  He had poor socialization with others, isolated himself, and felt detached from others.  However, the examiner found that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.  On November 2009 VA examination, the examiner observed some periods of lability and an agitated and depressed mood.  

The Veteran's thought process was described as rambling and thought content consisted of ruminations.  The Veteran expressed passive violent ideation towards the individual who charged him with assault.  However, the examiner described the Veteran's PTSD signs and symptoms as transient or mild and decreased work efficiency and ability to perform occupational tasks only during a period of significant stress.  She explained that Veteran's PTSD symptoms were not severe enough to interfere with occupational functioning although during periods of increased stress he may have decreased efficiency particularly due to his lack of concentration.  The examiner added that the Veteran experienced some mild impact on his social functioning due to his symptoms of anger/irritability detachment and isolation.  

On February 2011 VA examination, the Veteran's thought process included a paucity of ideas and the Veteran was correct on the identifying the month and year, but could not identify the date; he was two days off.  His thought process included a paucity of ideas.  The examiner opined that the current PTSD symptoms were productive of occasional decreases in work efficiency and intermittent inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and conversation normal).  

On March 2016 VA PTSD examination, the Veteran exhibited decreased motivation, the examiner found that the Veteran appeared to function with a mild to moderate range of impairment.  The examiner found that the Veteran had an occasional decrease in work efficiency due to his PTSD symptoms.  The examiner added that the Veteran continued to actively engage in his Mental Health treatment and maintained his marital relationship.

The Board also considered that in a May 2012 statement, the Veteran alluded to passive self-harm and violent ideations.  He also contended that he would have trouble changing his clothes without his wife's help.  However, he denied any homicidal or suicidal ideations on numerous occasions.  See VA examination reports from June 2006, June 2007, and February 2011 and March 2016; November 2009, January and May 2012, April 2013, and September 2015 VA treatment records.  

The Board finds that the Veteran is not shown to have experienced symptoms of the type, extent, and frequency or severity to result in occupational and social impairment with reduced reliability and productivity as contemplated by the rating criteria for a 50 percent rating.

The Board further finds that GAF scores assigned during the relevant period do not provide a basis for assigning a higher rating.  

Throughout the record, the Veteran has described mood disorders, memory impairments, irritability, social isolation, and sleep disturbances.  Examiners have provided GAFs ranging from 55 to 70 with the most recent being 65.  See VA examination reports and treatment records, including records dated in September 2015.  These scores are suggestive of moderate or better PTSD symptoms.  The Veteran has greatly limited his social activities.  

At times, he reported his increased irritability produced marital discord. See November and December 2009 VA treatment records; May 2012 wife statement.  However, his reported symptoms, objective findings, and level of social and occupational impairment were no worse than an occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks throughout the appeal regardless of the assigned GAF scores.  Again, the evidence of record does not indicate that the Veteran's disability has more nearly approximated the level of impairment contemplated in the higher, 50 percent rating.

The Veteran's representative has argued that findings on the February 2011 VA examination support a 50 percent rating.  She has pointed to the findings that the Veteran was depressed and "despotic," exhibited depressive symptoms and continued to dream about the war.  Depressed mood is; however, specifically listed as an example of a symptom for a 30 percent rating.  Being "despotic" or having dreams or nightmares is not among the examples of symptoms for the 50 percent; nor do those examples include depression.  Whether or where the symptoms are listed is, of course, not dispositive; but there is also nothing in the rating criteria that would dictate that depression, being despotic, or having dreams lead to a 50 percent rating.

The Board has considered carefully the Veteran's contentions, and notes that lay testimony is competent to describe observable symptoms.  The history and symptom reports have been considered, including as presented in the clinical evidence discussed above, and have been contemplated by the disability ratings to which the Veteran has been found to be entitled.  Moreover, the competent psychiatric evidence offering detailed specific findings is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the lay testimony with regard to the matters the Veteran is competent to address, the Board relies upon the competent clinical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disability at issue.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board finds that the overall disability picture over the entire course of the period on appeal most closely approximates the criteria for a 30 percent disability rating. Consideration has been given to additional staged ratings since the date of the Veteran's claim (i.e., different percentage ratings for different periods of time). See Francisco; Hart.  However, there appears to be no identifiable period of time since the date of claim during which the PTSD warranted a disability rating higher than 30 percent. 

In summary, the Board finds that a rating in excess of 30 percent for service connected PTSD is not warranted.  38 C.F.R. § 4.130, DC 9411.  The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3  and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for PTSD than the 30 percent disability rating presently awarded.

III.  Bilateral Knee and Foot Disabilities

The Veteran was afforded a VA examination of the feet in December 2008 and a VA joint examination for his knees in October 2009.

During the September 2010 hearing noted above, the Veteran testified that his foot disabilities had worsened since his last VA foot examinations and his knee disabilities were progressively worsening.  See transcript at 9 10, 20.  In addition, he submitted statements from his spouse, sister in law, chiropractor and an acquaintance suggesting that his bilateral foot and knee disabilities had worsened.  Therefore, in December 2010, the Board remanded the claims to provide the Veteran with contemporaneous examinations.  Regarding the knee disabilities, the examiner was requested to report on any additional range of motion lost due to pain.  Regarding the foot disabilities, the examiner was requested to perform any indicated studies and provide an opinion as to the overall severity of disability for each foot.

A VA examination was conducted in January 2011.  

The January 2011 VA knee examination report shows that the examiner observed painful motion, but did not provide any comment as to whether it resulted in additional loss of motion.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995)38 C.F.R. §§ 4.40, 4.45 (2016).  

In this case, the examiner also did not explicitly report the point in the ranges of knee motion, if any, when pain caused functional impairment, or whether there was any additional range of motion loss due to any weakened movement, excess fatigability, incoordination, or flare-ups.  As a result, in September 2012, the Board remanded the claims to provide the Veteran with another VA knee examination to assess the functional impairment of the knee disabilities.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).  In addition, the Veteran provided subjective complaints of instability and subluxation at the January 2011 VA examination.  In the September 2012 remand, the examiner was asked to consider the Veteran's reports of knee instability and subluxation and state whether there is any clinical evidence to support such reports.

Additionally, the January 2011 VA foot examination report did not include updated X-ray studies for either foot or an opinion as to the overall severity of disability for each foot.  Dr. C referred to degenerative findings for both feet, and the Veteran asserted that such arthritis warranted separate ratings.  Therefore, in September 2012, the Board remanded the claims after it determined that another VA podiatry examination was necessary to assess the current severity of the left and right foot disabilities.  Goss v. Brown, 9 Vet. App 109, 114 (1996); see also Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the September 2012 Board remand, a VA examination to assess the severity of his bilateral knee and foot disabilities in February 2016 was requested; however, a notation in the record reflects that the Veteran refused to attend the examinations.  The AOJ subsequently issued a supplemental statement of the case noting the Veteran's failure to report for the needed examinations.  

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, and 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a). 

The provisions of 38 C.F.R. § 3.655(b) provide that when a claimant fails to report for a necessary examination scheduled in conjunction with a claim for increase or a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

In this case, the claims on appeal are for increased ratings.  The Board's 2012 remand explained why the examinations were needed.

The Veteran has not presented good cause for his failure to report for scheduled VA examinations or requested other examinations.  The communication from the VAMC to the AOJ shows that the Veteran was aware of the examinations, inasmuch as he refused to appear.  The SSOC informed him of the finding that he had refused to appear for the examinations and he has not disputed the finding.  Neither the Veteran nor his representative has asserted that he failed to receive notice.

Additionally, in the March 2017 SSOC ("SSOC"), VA informed the Veteran that when a claimant, without good cause, fails to report for a necessary examination in connection with a claim for increase, the claim will be denied.  The Veteran has not presented any reason for his refusal to report for the scheduled February 2016 examination or suggested any willingness to report to future examinations. 
The claims for increased rating for bilateral knee and foot disabilities must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b).


IV.  Earlier Effective Date 

\
Any veteran who is entitled to disability compensation at the rates provided in 38 U.S.C.A. § 1114, whose disability is rated not less than 30 percent disabling, and whose spouse is a patient in a nursing home, or helpless or blind, or so nearly helpless or blind as to need or require the regular aid and attendance of another person, is entitled to additional compensation.  38 U.S.C.A. § 1115.  Under 38 C.F.R. §  3.351(a)(2), SMC is payable to a Veteran by reason of the Veteran's spouse being in need of aid and attendance. 

Generally, the effective date of an award of compensation for an increased rating is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. §  5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2016).  Prior to March 24, 2015, VA recognized formal and informal claims.  [Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; claims are now required to be submitted on a specific claim form, prescribed by the Secretary, and available online or at the local RO.]  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1 (p) (2016).  An informal claim is a "communication or action indicating intent to apply for one or more benefits." 38 C.F.R. § 3.155 (a) (2016).  VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a); Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

Under the applicable regulation, the effective date of an award of SMC based on the Veteran's spouse's need for aid and attendance is generally the date of receipt of the claim.  See 38 C.F.R. § 3.401(a)(3) ("Spouse, additional compensation for aid and attendance: Date of receipt of claim or date entitlement arose, whichever is later"). However, this regulation also provides that when an award of disability compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, additional disability compensation payable to a veteran by reason of his spouse's need for aid and attendance shall also be awarded for any part of the award's retroactive period for which his spouse's entitlement to aid and attendance is established.  38 C.F.R. § 3.401(a)(3).

The Veteran's claim for SMC based on the need for regular aid and assistance for his spouse was received by the AOJ on February 19, 2015.  The Veteran's claim was comprised of a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The form was completed and signed by J.E. Balthrop on January 23, 2015.  Dr. J.E. Balthrop diagnosed the Veteran's spouse with total hip arthroplasty with secondary fracture and dislocation and found that the Veteran's spouse needed assistance in bathing and tending to other hygiene needs, was not able to prepare her own meals, required nursing home care, and required medication management.  Dr. J.E. Balthrop reported that the Veteran's spouse was hospitalized on January 12, 2015, in a nursing home, and required aids such as canes, braces, crutches, or the assistance of another person for locomotion.  

In accompanying correspondence received on February 19, 2015, the Veteran's representative stated that the Veteran's spouse had multiple hip surgeries and currently was in a nursing home.  Her physician Dr. J.E. Balthrop stated that the Veteran's spouse will need assistance in preparing meals, bathing, other hygiene needs, and medication management, thus requiring nursing home care.

On August 3, 2015, a rating decision was issued granting entitlement to spousal aid and attendance, effective February 19, 2015, the date of claim. 

In September 2015, the Veteran disagreed with the effective date assigned for granted entitlement to aid and attendance for the Veteran's spouse.  The Veteran stated that pursuant to 38 C.F.R. 3.401(a)(3) an earlier effective date is warranted. The Veteran claimed that based on the Dr. J.E. Balthrop's statement that his spouse met the need or aid and attendance from January 12, 2015, this should have been the proper effective date.

In his March 2016 substantive appeal, the Veteran clarified that the October 2012 rating decision originally awarding entitlement to a TDIU, effective October 30, 2002 was not issued until January 2014.  Furthermore, as the October 2012 rating decision failed to address basic eligibility to DEA benefits, a corrected rating decision was issued on January 31, 2014.  The Veteran claims that according to Dr. J.E. Balthrop, his spouse required aid and attendance on January 12, 2015.  Thus the January 2014 rating decision satisfied the provisions of 38 C.F.R. § 3.401(a)(3), and an earlier effective date of January 12, 2015, should be granted.  

The appropriate effective date under the regulation is generally the date of claim unless one of the above noted exceptions applies.  One of the exceptions is the language of the regulation indicating that when an award of disability compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, additional disability compensation payable to a veteran by reason of his spouse's need for aid and attendance will also be awarded for any part of the award's retroactive period for which his spouse's entitlement to aid and attendance is established.  38 C.F.R. § 3.401(a)(3).  

In Sharp v. Shinseki, 23 Vet. App. 267 (2009), the Court found, in an analogous situation, that there can be multiple rating decisions that establish entitlement to additional compensation for dependents, that entitlement to additional compensation for dependents is premised on any rating decision that establishes compensation at not less than 30 percent, and that the effective date for additional compensation for dependents is the same as the effective date of the rating decision that granted the entitlement, as long as proof of dependency is submitted within one year of the decision notice concerning the rating decision.  See also VA Fast Letter 11-38, Adding Dependents to a Retroactive Award (Dec. 19, 2011).  

In this case, the October 2012 rating decision established entitlement to a TDIU effective October 30, 2002.  However, an accompanying notice letter was undated.  A January 2014 rating decision, issued on January 31, 2014 granted entitlement to a TDIU and DEA benefits, effective October 30, 2002.  The Veteran submitted evidence of his spouse's need for aid and attendance in February 2015, more than one year of the decision notice concerning the rating decision.  Therefore, even considering the exception in 38 C.F.R. § 3.401  (a)(3), as well as the Court's reasoning in Sharp, the February 19, 2015 effective date for the grant of entitlement to SMC based on his spouse's need for aid and attendance is proper.  

As there was no retroactive grant of benefits during the period of time that the Veteran's spouse needed aid and attendance, this provision of 38 C.F.R. 3.401(a)(3) is not applicable.  Rather, the benefit should be granted based on the date of receipt of claim or the date entitlement arose, whichever is later.  VA received the VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, on February 19, 2015.  Therefore, this is the earliest date that VA received a claim for spousal aid and attendance, an earlier effective date cannot be granted.

Another exception is when an informal claim for the benefit subsequently granted had previously been filed but not recognized by the RO.  That is not the case here, however.  Prior to the Veteran's claim for entitlement to SMC based on the need for regular aid and attendance for his spouse, there is no other communication received by VA that can be construed as a claim for SMC based on the need for regular aid and attendance for his spouse.  See 38 C.F.R. § 3.1 (p).  Prior to the date of his SMC claim, the majority of the evidence focused on the Veteran's claims and medical records for various health ailments.  

In conclusion, when applying the law to the facts of this case, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than February 19, 2015 for the grant of SMC benefits based on the need for regular aid and attendance of the Veteran's spouse.


ORDER

Entitlement to an increased rating for PTSD is denied.

Entitlement to an increased rating for a right knee disability is denied.  

Entitlement to an increased rating for a left knee disability is denied.  

Entitlement to an increased rating for a right foot disability is denied.  

Entitlement to an increased rating for a left foot disability is denied.  

Entitlement to an effective date earlier than February 19, 2015 for the grant of SMC based on the need for regular aid and attendance of the Veteran's spouse is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


